DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-6 considered unpatentable for the reasons indicated below: New prior art has been discovered and applied below. Also 112 rejections have been discovered and applied below.  The newly discovered art is due to increased Examiner knowledge and search skills. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 4 are rejected under 35 USC 112(d) for failure to further limit the subject matter of the claim upon which it depends. 

 Claim 4 requires "said front sidewall is configured as curved descending from said inlet to said floor" which is already recited in claim 1. As such, claim 4 fails to further limit the subject matter of the claim upon which it depends. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In claim 5, it is not clear what is meant by the recitation "narrow in a height and widen in a width the effluent". 
In claim 6, it is not clear what is meant by the recitation "shorten in a height and widen in a width the effluent". 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 are rejected under 35 USC 103 as being unpatentable over Vion et al. (USP 5503747) in view of Rigby (US 20090321251) and Wooh (USP 4000075). 
Vion discloses a device for waste water treatment including a basin structure having a sloped floor with at least one angle, inlet and outlets at opposing ends proximate the top, and a discharge pipe proximate the floor. The floor has a slope of the floor sufficient for most of the sludge to slide as the water level falls, activating pump 30 provided with two valves for outflow from the settling tank through a pipe (See figures 1 and 2 and col. 5, lines 9-14). 
Vion does not disclose a charged particle precipitation apparatus. Further, Vion does not disclose a slope from the first side wall to the second side wall. 
However, Rigby discloses electrolytic separation provides for initial separation prior to further filtration (paragraphs [0043]-[0044]) in water treatment. 
It would have been obvious to include the electrolytic separation device of Rigby in the apparatus of Vion prior to the separation of Vion to achieve the same benefit to separation. 
Further, US 4,000,075 to Wooh discloses a sedimentation tank where a compound slope (conical) is used thus having a slope with respect to any opposing wall with the benefit of guiding the sludge to the trap (column 2, lines 7-15). 
It would have been obvious to one of ordinary skill in the art to include a conical slope in the floor of Vion to further guide the sludge to the trap for removal, thus imparting a slope between either of the opposing walls.
With respect to claim 2, the Vion reference further discloses the device comprises a lip configured to extend from said top of said back sidewall into an interior of said basin in figure 2, the lip created before outlet 32.  
.  

Claim 1 is rejected under 35 USC 103 as being unpatentable over Schlederer U.S. Publication 2011/0127205 A1 in view of Rigby (US 20090321251). 
Schlederer U.S. Publication 2011/0127205 A1 reference discloses in figure 2 and the disclosure a device for waste water treatment including a basin structure having a sloped floor 42 with at least one angle, inlet and outlets 14 and 15 at opposing ends proximate the top, and a discharge pipe proximate the floor. The floor has a slope. 
Schlederer does not disclose a charged particle precipitation apparatus. 
However, Rigby discloses electrolytic separation provides for initial separation prior to further filtration (paragraphs [0043]-[0044]) in water treatment. 
It would have been obvious to include the electrolytic separation device of Rigby in the apparatus of Schlederer prior to the separation of Shiederer to achieve the same benefit to separation. 

Claim 6 is rejected under 35 USC 103 as being unpatentable over Vion et al. (USP 5503747) in view of Rigby (US 20090321251) and Wooh (USP 4000075) and GOMMEL AXEL WO 2010/089195 A2. 
With respect to claim 6, the applied references that teach the passive filter cell of Claim 1 do not disclose the further limitation of said outlet being configured to shorten in a height and widen in a width the effluent.  
However the GOMMEL AXEL WO 2010/089195 A2 reference discloses an outlet 38 in figure 1, having a shortened height and widened in width, as an obvious matter of design choice, and to provide the expected result of discharging fluid.
.

Allowable Subject Matter
Claims 5 and 7-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON J ALLEN/               Examiner, Art Unit 1774          

/Walter D. Griffin/               Supervisory Patent Examiner, Art Unit 1774